Cole, J.
— The only question made in these cases is respecting the effect of the governor’s proclamation. That was issued and published on the 23d day of January, and the plaintiffs did not volunteer until the 26th; and hence, it is claimed, that they did not volunteer “ under the call.” The court left it to the jury to determine, as a matter of fact, whether the plaintiffs had notice or knowledge of the proclamation, or of the fact that the quota was full, when they volunteered. The *144appellant’s counsel claim that the fact of the proclamation and its publication in Davenport, where the plaintiffs volunteered, constitute notice of the fact as a matter of law. There was no other evidence whatever of the plaintiffs’ knowledge of the fact or of the proclamation, except that the proclamation was published in the daily Gazette. The proclamation and its publication would not necessarily constitute notice of its contents. If it would, then a person in Lynn county, who could not possibly have known of it on the 26th, would be affected with notice the same as a person in Scott county. Laws and proclamations do not, in these days as formerly, take effect by relation back or eo instcmter, but only at a fixed future time, or after publication and lapse of a certain time, affording reasonable presumption of notice. Rev., ch. 3. The rule, as held by the court, was legal, reasonable and equitable.
Affirmed.